Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22
 has been entered.
 Response to Amendment

In response to the amendment received February 9, 2022;
Claims 1 & 7 have been amended and claims 10-14 have been withdrawn; Therefore Claims 1-9 are pending in this office action.
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 21, 2021.

Response to Arguments 

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (US 2016/0313769) in view of Park et al. (US 2014/0349192) and Hyun et al. (KR20090008085).

With respect to claim 1, Yoshitani et al. discloses a method for manufacturing
an electrode assembly, in which a plurality of electrodes 215/211 [Figures 19A-19D] are
stacked, wherein a negative electrode 215 and a positive electrode 211 are sequentially
and alternately stacked [Figure 19D], and a separator 203 is disposed between the
negative electrode 215 and the positive electrode 211 [Figures 19A-19D; 0349-0360],
the method comprising:
covering a top surface of an electrode 215/211 disposed at an n layer (where n is
a natural number greater than or equal to 1) with the separator 203 [Figures 19A-19D];
thermally welding (heating) a first part of the separator 203a disposed at the n
layer;
stacking an electrode 215/211, which is disposed at an n+1 layer, on the heated
separator 203; [Figures 19A-19D; 0349-0360]
covering a top surface of the electrode 215/211, which is disposed at the n+1
layer, with the separator 203; [Figures 19A-19D; 0349-0360] and
thermally welding (heating) a second part of the separator 203 disposed at the
n+1 layer [Figures 19A-19D; 0349-0360],
wherein the heating of the second part of the separator 203 disposed at the n+1
layer is performed after the heating of the first part of the separator 203 disposed at the
n layer. [Figures 19A-19D; 0349-0360]

Yoshitani et al. does not disclose heating a first and second part of the separator that
directly covers the electrode.

Park et al. discloses a method for manufacturing an electrode assembly 100f [Figure 9;
0056-0058], in which a plurality of electrodes 116/113 are stacked, wherein a negative
electrode 113 and a positive electrode 111 are sequentially stacked [Figure 9; 0056-
0058; 0083], and a separator 112/114 is disposed between the negative electrode and
the positive electrode [Figure 9; 0056-0058], the method comprising: covering a top
surface of an electrode 113 disposed at an n layer (where n is a natural number greater
than or equal to 1) with the separator 114 [Figure 9; 0042; Figure 3];
heating the first part of the separator 114 that directly covers the electrode 113 disposed
at the n layer [0042-0048];
stacking an electrode 116, which is disposed at an n+1 layer, on the heated separator
114;
covering a top surface of the electrode 116, which is disposed at the n+1 layer, with the
separator [Figure 9]; and
heating the second part of the separator that directly covers the electrode 116 disposed
at the n+1 layer. [0042]
Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included heating a first and second part of the separator that directly covers the
electrode, as disclosed in Park et al., in order to allow for stable interface contact
between the electrode and separator sheet while allowing for units to maintain shape
more stably and allowing for good lifetime properties, while allowing for a simple
manufacturing process and cost reduction [0015; 0042; 0075; 0081]

Yoshitani et al. does not disclose heating a first and second part of the separator that
directly overlap the electrode.

Hyun et al. discloses a method for manufacturing an electrode assembly, in which a plurality of electrodes are stacked, wherein a negative electrode and a positive electrode are sequentially and alternately stacked, and a separator is disposed between the negative electrode and the positive electrode, the method comprising: covering a top surface of an electrode with the separator; heating a part of the separator that directly overlaps the electrode; 
Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included a step of heating a part of the separator that directly overlaps the electrode, as disclosed in Hyun et al., in order to allow for excellent thermal stability.

With respect to claim 2, Yoshitani et al. discloses wherein the separator 203 covers
the electrode 211/215 being connected from an end of one side to an end of the other
side of the electrode 211/215 disposed at the n layer, and while the electrode 211/215
disposed at the n layer and the electrode 211/215 disposed at the n+1 layer are
continually stacked [Figures 19A-19D; 0349-0360], the separator 203 has a continuous
shape that plies in a zigzag shape between the one side and the other side of the
electrodes. [Figures 19A-19D; 0348-0360]
With respect to claim 6, Yoshitani et al. does not disclose wherein the separator is
heated by a heating plate, and heat and pressure are applied to the separator to bond
the separator to the top surface of the electrode that contacts the separator.
Park et al. discloses wherein the separator 112/114 is heated by a laminator L1/L2
(heating plate) [0042; Figure 3], and heat and pressure are applied to the separator to
bond the separator to the top surface of the electrode that contacts the separator
[0042].

Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included a step wherein the separator is heated by a heating plate, and heat and
pressure are applied to the separator to bond the separator to the top surface of the
electrode that contacts the separator, as disclosed in Park et al., in order to allow for
stable interface contact between the electrode and separator sheet allowing for good
lifetime properties, while allowing for a simple manufacturing process and cost reduction
[0015; 0075; 0081]
Claims 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable
Yoshitani et al. (US 2016/0313769) in view of Park et al. (US 2014/0349192) and Hyun et al. (KR20090008085) as applied to claim 2 above in further view of Redmann (US 2015/0263375)
With respect to claim 3, Yoshitani et al. discloses wherein, when the separator 203
plies between the one side and the other side to be continuous in the zigzag shape
[Figures 19A-19D; 0348-0360],
Yoshitani et al. does not disclose wherein a gripper that supports a point, at which the
separator is bent while the separator is changed in direction, is inserted.

Redmann discloses a method for manufacturing an electrode assembly [0001], in which
a plurality of electrodes 2/3 are stacked, wherein a negative electrode and a positive
electrode are sequentially and alternately stacked [0004; 0009; Figure 5], and a
separator 1 is disposed between the electrodes 2/3 (negative electrode and the positive
electrode), the method comprising:
covering a top surface of an electrode 2 disposed at an n layer (where n is a natural
number greater than or equal to 1) with the separator 1 [Figure 2; 0036-0037];
stacking an electrode 3, which is disposed at an n+1 layer, on the separator 1 [Figure
3; 0038-0040];
covering a top surface of the electrode 3, which is disposed at the n+1 layer, with the
separator 1 [Figure 4; 0041];
wherein, when the separator 1 plies between the one side and the other side to be
continuous in the zigzag shape, a gripper 7/6/holders 4/5 (grippers) that supports a
point 17, at which the separator 1 is bent while the separator 1 is changed in direction,
is inserted. [Abstract; 0014; 0020-0021; 0031; 0032; 0037; 0040-0044; Figures 5-8]

Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included grippers that supports a point at which the separator is bent, as disclosed
in Redmann, in order to allow for high fold quality without mechanically damaging the
material and to allow for improved distribution and quick production allowing for
increased productivity and cost-effective production. [0009-0012]

With respect to claim 4, Yoshitani et al. does not disclose wherein the gripper is
slidably disposed in a direction perpendicular to the direction in which the separator
plies.
Redmann discloses wherein the gripper 7/6/4/5 is slidably disposed in a direction
perpendicular to the direction in which the separator 1 plies. [Figures 1-8]
Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included grippers disposed perpendicular to the direction in which the separator
plies, as disclosed in Redmann, in order to allow for high fold quality without
mechanically damaging the material and to allow for improved distribution and quick
production allowing for increased productivity and cost-effective production. [0009-0012]

With respect to claim 5, Yoshitani et al. does not disclose wherein the gripper is
provided in two, which are disposed one by one at positions that face each other.
Redmann discloses wherein the gripper 7/6/4/5 is provided in two [Figure 3; Figure 5],
which are disposed one by one at positions that face each other [Figure 3; Figure 5].


Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included grippers provided in two, as disclosed in Redmann, in order to allow for
high fold quality without mechanically damaging the material and to allow for improved
distribution and quick production allowing for increased productivity and cost-effective
production. [0009-0012]

Claims 7-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable
Yoshitani et al. (US 2016/0313769) in view of Park et al. (US 2014/0349192) and Hyun et al. (KR20090008085) as applied to claim 1 above in further view of Ahn (US 2012/0189894).

With respect to claim 7, Yoshitani et al. does not disclose wherein the separator is
heated by a gripper, and heat and pressure are applied to the separator to bond the
separator disposed at a corresponding layer to the separator disposed below the
separator disposed at the corresponding layer.
Ahn discloses a method of manufacturing an electrode assembly [0026] in which a
plurality of electrodes 211/212 are stacked [0026; Figure 7A], wherein a negative
electrode 212 and a positive electrode 211 are sequentially and alternately stacked
[0026; 0054; 0058; 0070-0074], and a separator 213 is disposed between the negative
electrode 112 and the positive electrode 111, [0058] the method comprising:

covering a top surface of an electrode 211 disposed at a first layer (n layer) with
the separator 213b,
providing another electrode 212 at another layer (n+1 layer) [Figure 7A; 0070]];
covering a top surface of the electrode 212, which is disposed at the n+1 layer,
with the separator 213c [Figure 7A; 0070]
heating the separator 213b that covers the electrode disposed at the n layer and
heating the separator 213c that covers the electrode disposed at the n+1 layer,
stacking an electrode 212, which is disposed at an n+1 layer, on separator 213b
that has been heat laminated onto the electrodes 211 (heated separator) [0070] wherein
the separator 213 is heated by a hot pressing tool P1/P2 (gripper) [Figure 7B; Figure
7C], and heat and pressure are applied to the separator 213 to bond the separator 213
disposed at a corresponding layer to the separator 213 disposed below the separator
213 disposed at the corresponding layer. [0067-0071]
Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included a step wherein the separator is heated by a gripper, and heat and
pressure are applied to the separator to bond the separator disposed at a
corresponding layer to the separator disposed below the separator disposed at the
corresponding layer, as disclosed in Ahn, in order to allow for easy formation and
improved thermal stability. [0009]

With respect to claim 8, Yoshitani et al. does not disclose wherein the gripper has a
size and a shape that are capable of pressing an edge of the separator, on which each
electrode is not covered.
Ahn discloses wherein the gripper has a size and a shape that are capable of pressing
an edge of the separator, on which each electrode is not covered. [Figure 7B; Figure
7C]
Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
have included a gripper, as disclosed in Ahn, in order to allow for easy formation and
improved thermal stability. [0009]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani
et al. (US 2016/0313769) in view of Park et al. (US 2014/0349192), Hyun et al. (KR20090008085) and Ahn (US2012/0189894) as applied to claim 8 above in further view of Lee et al. KR20140042328.

With respect to claim 9, Yoshitani et al. discloses wherein each electrode has a
rectangular shape [Figures 19A-D]. Yoshitani et al. does not discloses wherein the
gripper has a shape having at least one orthogonal portion.

Lee et al. discloses a method for manufacturing an electrode assembly, in which a
plurality of electrodes are stacked [Figure 1; Figure 9], wherein a negative electrode and
a positive electrode are sequentially and alternately stacked [Figure 9; 0047], and a
separator 10 is disposed between the negative electrode and the positive electrode
[Figure 1], a clamp 161/162 (gripper) that supports a point, at which the separator is
bent [Figure 7; 0039-0050] wherein the gripper 161/162 has a shape having at least one
orthogonal portion [Figure 7; 0039-0050].

Therefore it would have been obvious to one or ordinary skill in the art before the
effective filing date of the invention to have modified the method of Yoshitani et al. to
include a gripper with an orthogonal portion, as disclosed in Lee et al., in order to allow
for an automated manufacturing process with an improved more stable grip. [0006-
0022; 0040-0050]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723